Citation Nr: 0945224	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  05-16 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth LaVan, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from September 1978 to 
January 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Veteran's April 2005 substantive appeal, VA Form 9, he 
requested a hearing before a Veterans Law Judge of the Board 
to be held at the RO (Travel Board hearing).  Subsequently in 
a hearing request form received in July 2005, the Veteran 
stated that he wanted a hearing before a Veterans Law Judge 
in Washington, D.C.

In October 2009 the Board sent a letter to the Veteran asking 
for clarification as to whether he wanted to attend a hearing 
before the Board, and if so whether he wanted to appear in 
Washington, D.C., at the RO, or via video conference at the 
RO.  In a November 2009 response, the Veteran clearly 
indicated that he wanted to appear at a hearing before a 
Veterans Law Judge of the Board via video conference at the 
RO.  

On making a request for a hearing before the Board, the 
veteran is entitled to a Board hearing as a matter of right.  
38 C.F.R. § 20.700(a) (2009).  Failure to afford the 
appellant the requested hearing would constitute a denial of 
due process and result in any Board decision being vacated.  
38 C.F.R. § 20.904(a) (2009).  Thus, this matter must be 
addressed before the Board promulgates a decision. 

Because The Veteran has requested a Board hearing at the RO, 
and because the RO schedules Board videoconference hearings, 
a remand of the claim on appeal to the RO is required.  38 
C.F.R. §§ 19.9, 20.700(e), 20.704 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO on behalf of the 
Veteran.

2.  Thereafter, schedule the Veteran for a 
Board video-conference hearing at the RO 
before a Veterans Law Judge of the Board.  
The RO should notify the appellant and his 
representative of the date, time, and 
place of the hearing in accordance with 38 
C.F.R. § 20.704(b) (2009). After the 
hearing is conducted, or if the appellant 
withdraws his hearing request or fails to 
report for the hearing, the claims file 
should be returned to the Board for 
appellate review in accordance with 
current appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


